19-01294-scc   Doc 43-9   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 7
                           (Redacted) Pg 1 of 11




                      EXHIBIT 7
19-01294-scc   Doc 43-9   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 7
                           (Redacted) Pg 2 of 11




                                  7a
               19-01294-scc               Doc 43-9           Filed 10/10/19 Entered 10/10/19 14:34:01                                   Exhibit 7
                                                              (Redacted) Pg 3 of 11



From:                                          Daniel Pulecio-Boek
Sent:                                          Friday, June 28, 2019 12:45 PM
To:                                                             @db.com;          @db.com
Cc:                                            Sara Clark; Frankie Wool
Subject:                                       Informacion Importante
Attachments:                                   Summons Dkt. 2.pdf; Redacted Complaint Dkt. 4-1.pdf

Importance:                                    High


Dear DB Team:

Please find enclosed the complaint and summons against DB México.

This email provides DB México with sufficient notice of the complaint.

Regards,

Daniel

Daniel Pulecio-Boek
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

1300 I Street, NW, Suite 900
Washington, D.C. 20005
202-538-8167 Direct
202.538.8000 Main Office Number
202.538.8100 FAX
danielpulecioboek@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                  1
19-01294-scc   Doc 43-9   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 7
                           (Redacted) Pg 4 of 11




                                  7b
               19-01294-scc               Doc 43-9           Filed 10/10/19 Entered 10/10/19 14:34:01                                   Exhibit 7
                                                              (Redacted) Pg 5 of 11




From: Daniel Pulecio-Boek
Sent: Friday, June 28, 2019 1:50 PM
To:               @db.com;                                @db.com
Subject: Informacion Importante
Importance: High

Dear DB Team:

Please find enclosed the complaint and summons against DB México.

This email provides DB México with sufficient notice of the complaint.

Regards,

Daniel

Daniel Pulecio-Boek
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

1300 I Street, NW, Suite 900
Washington, D.C. 20005
202-538-8167 Direct
202.538.8000 Main Office Number
202.538.8100 FAX
danielpulecioboek@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                  1
19-01294-scc   Doc 43-9   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 7
                           (Redacted) Pg 6 of 11




                                  7c
          19-01294-scc      Doc 43-9     Filed 10/10/19 Entered 10/10/19 14:34:01       Exhibit 7
                                          (Redacted) Pg 7 of 11


_____________________________________________
From: Juan Oberhauser [mailto:               @db.com]
Sent: Friday, June 28, 2019 1:56 PM
To: Daniel Pulecio-Boek <danielpulecioboek@quinnemanuel.com>
Subject: Read: Informacion Importante
Importance: High


Your message

 To:
 Subject: Informacion Importante
 Sent: Friday, June 28, 2019 11:02:50 AM (UTC-08:00) Pacific Time (US & Canada)

was read on Friday, June 28, 2019 10:55:47 AM (UTC-08:00) Pacific Time (US & Canada).




                                                       1
19-01294-scc   Doc 43-9   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 7
                           (Redacted) Pg 8 of 11




                                  7d
           19-01294-scc       Doc 43-9       Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 7
                                              (Redacted) Pg 9 of 11



From: Gerardo Sainz <              @db.com>
Date: June 28, 2019 at 1:57:11 PM EDT
To: Daniel Pulecio-Boek <danielpulecioboek@quinnemanuel.com>
Subject: Read: Informacion Importante

                                                    [EXTERNAL EMAIL]


Your message

 To: Gerardo Sainz
 Subject: Informacion Importante
 Sent: Friday, June 28, 2019 1:50:08 PM (UTC-05:00) Eastern Time (US & Canada)

was read on Friday, June 28, 2019 1:57:08 PM (UTC-05:00) Eastern Time (US & Canada).




                                                            1
19-01294-scc   Doc 43-9   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 7
                           (Redacted) Pg 10 of 11




                                  7e
          19-01294-scc      Doc 43-9     Filed 10/10/19 Entered 10/10/19 14:34:01        Exhibit 7
                                          (Redacted) Pg 11 of 11


_____________________________________________
From: Gabriel Arroyo [mailto:             @db.com]
Sent: Saturday, June 29, 2019 6:06 PM
To: Daniel Pulecio-Boek <danielpulecioboek@quinnemanuel.com>
Subject: Read: Informacion Importante
Importance: High


Your message

 To:
 Subject: Informacion Importante
 Sent: Saturday, June 29, 2019 3:05:56 PM (UTC-08:00) Pacific Time (US & Canada)

was read on Saturday, June 29, 2019 3:05:47 PM (UTC-08:00) Pacific Time (US & Canada).




                                                       1
